DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 12/9/2020 in which claims 1, 18, and 51-54 have been amended, claims 10-11, 15-17, 27-28, and 32-34 have been canceled.  Thus, the claims 1-9, 12-14, 18-26, 29-31, and 35-54 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-14, 18-26, 29-31, and 35-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of allocating a commission for the sell-side entity based on the feedback without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1 and 18. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
the computer, sell-side research content that includes a plurality of information items comprising at least a first content piece from a sell-side entity; displaying, by the computer, a first feedback object in proximity to the first content piece that allows input of feedback related to the first content piece; receiving, by the computer, first feedback related to the first content piece from one or more buy-side entities via the first feedback object, wherein the first feedback comprises a rating score for the first content piece; storing, by the computer, the first feedback related to the first content piece in a memory associated with the computer; receiving, by the computer, via a user interface, a command to access the first content piece of the sell-side research content; responsive to receipt of the command, causing, by the computer, the first content piece to be accessed, wherein causing the first content piece to be accessed comprises: determining, by the computer system, whether an application that generated the first content piece is loaded on a device on which the user interface is displayed; responsive to a determination that the application is loaded on the device, automatically launching, by the computer system, the application on the device, wherein the first content piece is accessed via the launched application; and responsive to a determination that the application is not loaded on the device, automatically launching, by the computer system, the first content piece in an instance of the application that generated the first content piece executing within the user interface; determining, by the computer, a number of times the first content piece has been accessed; storing, by the computer in the memory, information indicative of the number of times the first content piece has been accessed; creating, by the computer, additional research content that includes at least the first content piece; storing, by the computer in the memory, information indicative of the number of times the first content piece has been reused in said additional research content; providing, by the computer, the sell-side entity access to the first feedback, the information indicative of the number of times the first content piece has been accessed, and the information indicative of the number of times the first content piece has been reused; and allocating, by the computer, a commission for the sell-side entity based on the first feedback, the number of times the first content piece has been accessed, and the number of times the first content piece has been reused.  These limitations (with the exception of italicized limitations) describe the abstract idea of allocating a commission for the sell-side entity based on the feedback, which may correspond to a Certain Methods of Organizing Human Activity, and thus the claim 1 recites an abstract idea.  The computer, a user interface, and memory limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer, a user interface, and memory result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer, a user interface, and memory are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(d) and 2106.05(f)).  The limitations receiving, by the computer, sell-side research content that includes a plurality of information items comprising at least a first content piece from a sell-side entity; receiving, by the computer, first feedback related to the first content piece from one or more buy-side entities, wherein the first feedback comprises a rating score for the first content piece; storing, by the computer, the first feedback related to the first content piece in a memory associated with the computer; receiving, by the computer, via a user interface, a command to access the first content piece of the sell-side research content; storing, by the computer in the memory, information indicative of the number of times the first content piece has been accessed; and storing, by the computer in the memory, information indicative of the number of times the first content piece has been reused in said additional research content amount to mere data gathering and storing which are a form of insignificant extra-solution activity.  Therefore, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a computer, a user interface, and memory are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The receiving, displaying and storing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the computer to be a generic computer device and the courts decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The storing, by the computer, the first feedback on the first content piece in a memory associated with the computer and storing, by the computer in the memory, information indicative of the number of times the first content piece has been accessed are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (MPEP 2106.05(d), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claim 18 and hence the claim 18 is rejected on similar grounds as claim 1.
Dependent claims 2-9, 12-14, 19-26, 29-31, and 35-54 further define the abstract idea that is present in the independent claims 1 and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-9, 12-14, 18-26, 29-31, and 35-54 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 12/9/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-9, 12-14, 18-26, 29-31, and 35-54 under 35 U.S.C. 101, Applicant states that the unconstrained nature of internet-based research systems causes the difficulties in organizing, tracking, reviewing, and weighting research information such that recipients may effectively utilize it, and so that providers may be effectively and logically compensated (e.g., non-objectively).  See, e.g., Application, pars. [0008], [0013].  There is no evidence that this was a problem known before the internet, because the research products could not be shared or utilized without attribution, tracking, or review.  The claimed technical solution is not, therefore, simply applying a computer to a business problem, it involves steps to contain and track research as it is used and shared between entities on the internet, such that the performance of the research system as a whole is drastically improved.
Examiner has considered these arguments and does not find these arguments persuasive.  It is unclear how the improvement in the performance of the research system as a whole amounts to technical improvement.  The claim limitations are abstract in nature and the use of technology limitations is nothing more than applying the abstract idea (Mere automation of manual processes, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).
More specifically, with regard to the Step 2A, Prong Two, analysis, the pending claims recite a specific technical improvement of a system that provides content (e.g., from a sell-side entity), allows access to the content on devices, allows entities (e.g., buy-side entities) to give feedback via a displayed object that is then stored, tracks the number of times the content is accessed, tracks the number of times the content is reused, provides the feedback, times accessed, and times reused to the sell-side entity, and allocates a commission based on feedback, access times, and reuse times.  This arrangement provides vastly improved systematic efficiency in terms of content usage, and enables more precise objective compensation measurement based on the tracked measurable for the relevant content.
Examiner respectfully disagrees and notes that allowing access to the content, allowing entities to provide feedback and tracking number of times the content is accessed or reused and allocating commission based on feedback, access times and reuse times are clearly abstract in nature.  The device limitations are recited at a high level of generality and it does nothing more than to apply the abstract idea.  There is no technology/technical improvement as a result of technology implementation of an abstract idea.  If there is an improvement, it is to the underlying abstract idea and not to technology.  Thus, these arguments are not persuasive.
	Applicant also states that given the disparate sources of resources available via the internet and the various applications that may be needed to view the content, this functionality also improves the functioning of the system by auto launching an application if it is on the computer or creating an instance of the application if it is not.
	Examiner notes that launching the application on the device based on a determination step correspond to a Certain Methods of Organizing Human Activity, which is abstract in nature.  Determining and auto launching steps are recited at a high level of generality and thus auto launching step may be viewed as simply using the technology to automate a manual process which is a mere automation of manual processes, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Applicant also states that the weighting and aggregation functionality for feedback recited by dependent claims 3, 4, 20, and 21 also provides a specific improvement in the functioning of an internet research system inasmuch as they result in an improvement in computer capabilities like the self-referential tables of McRO.
Examiner respectfully disagrees and notes that these features do not result in technical improvements.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693